Per Curiam.
Tliis was an action of forcible entry and detainer, instituted in the county court of Cedar county. The cause was appealed to the district court, and a jury trial was there had, which resulted in a verdict finding the defendant guilty. The record fails to show that any judgment was rendered thereon, or any final order of any kind entered. This being the state of the record, there is nothing upon which this court can act. The appeal is therefore dismissed as prematurely taken.-
Dismissed.